Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 1 of 19 Pageid#: 145




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE WESTERN DISTRICT OF VIRIGNIA
                                LYNCHBURG DIVISION

  UNITED STATES OF AMERICA,                             )
  AND COMMONWEALTH OF VIRGINIA,                         )
  ex rel. DWIGHT OLDHAM,                                )
                                                        )
                 Relator,                               )
  v.                                                    ) Civil Action No. 6:18-cv-00088-NKM
                                                        )
  CENTRA HEALTH, INC.                                   )
                                                        )
                 Defendant.                             )

           MEMORANDUM IN SUPPORT OF CENTRA’S MOTION TO DISMISS
                   DR. OLDHAM’S AMENDED COMPLAINT

         Defendant Centra Health, Inc. (“Centra”), by counsel, hereby submits this Memorandum

  in Support of its Motion to Dismiss Plaintiff Dwight Oldham’s (“Dr. Oldham”) Amended

  Complaint (Doc. 19) (“AC”), pursuant to Federal Rule of Civil Procedure 12(b)(6).

  I.     INTRODUCTION

         On November 21, 2018, Dr. Oldham filed his original qui tam Complaint against Centra

  alleging violations of the False Claims Act (“FCA”), 31 U.S.C. §§ 3729 et seq., and the Virginia

  Fraud Against Taxpayers Act (“VFATA”), Va. Code §§ 8.01-216.1 et seq., based on purportedly

  anomalous breast imaging statistics (Doc. 1). On January 29, 2020, the United States and the

  Commonwealth of Virginia filed Notices of Election to Decline Intervention (Doc. 9 & 10).

         The Government’s decision was prudent.           Dr. Oldham’s whistleblower claims were

  meritless and contrary to law. Dr. Oldham could not meet his burden of proving objective falsity

  or the occurrence of an underlying alleged contractual, regulatory or statutory violation. See

  United States v. AseraCare, Inc., 938 F.3d 1278, 1296 (11th Cir. 2019) (explaining that a “claim

  cannot be ‘false’ - and thus trigger FCA liability” unless it reflects an “objective falsehood”).
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 2 of 19 Pageid#: 146




         Dr. Oldham should have known this before filing. Federal courts routinely dismiss FCA

  claims like this based on differences of opinion between physicians observing that the FCA should

  not become a “federal malpractice statute” used to question health care providers’ judgment.

                United States ex rel. Morton v. A Plus Benefits, Inc., 139 F. App'x 980 (10th Cir.
                 2005) (concluding that whether medical care provided to premature infant was
                 “therapeutic” or “custodial” was an ambiguous standard that called for a scientific
                 opinion that could not be the basis of an objective falsehood);
                United States ex rel. Hilliard v. Hardin House Inc., 2020 WL 362796 (N.D. Ill. Jan.
                 22, 2020) (dismissing complaint for failure to contain “medical, technical, or
                 scientific context” showing why defendant's substance abuse testing protocol was
                 not reasonable or necessary);
                United States ex rel. Wall v. Vista Hospice Care, Inc., 2016 WL 3449833 (N.D.
                 Tex. June 20, 2016) (ruling that physician certifications could not be proved false
                 based on another physician's differing opinion);
                United States ex rel. Geschrey v. Generations Healthcare, LLC, 922 F. Supp. 2d
                 695, 703 (N.D. Ill. 2012) (dismissing allegation that did not include facts showing
                 that “the certifying physician did not or could not have believed, based on his
                 clinical judgment, that the patient was eligible” for hospice);
                United States ex rel. Phillips v. Permian Residential Care Ctr., 386 F. Supp. 2d
                 879, 884 (W.D. Tex. 2005) (noting that the FCA should not be “used to call into
                 question a health care provider's judgment regarding a specific course of treatment”
                 and that courts have limited the FCA to keep it “from becoming a federal
                 malpractice statute”);
                United States ex rel. Lutz v, Lab. Corp. of Am. Holdings, 2019 WL 236799 (D.S.C.
                 Jan. 16, 2019) (dismissing medically unnecessary testing claim where the decision
                 of which test to request was left to the ordering physician);
                United States ex rel. Ribik v. HCR ManorCare, Inc., No (slip op.) (E.D. Va. Nov.
                 6, 2017) (ruling that government's expert's testimony on necessity was inadmissible
                 because she was unqualified and “she did not personally examine any of the . . .
                 patients”);
                United States ex rel. Zverev v. USA Vein Clinics of Chicago, LLC, 2017 WL
                 1148468 (N.D. Ill. Mar. 27, 2017) (finding insufficient allegation that ultrasound
                 technicians recommended surgery “at a significantly higher rate than would be
                 expected” without information identifying which procedures were fraudulent due
                 to lack of medical necessity);
                United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 489 (3d Cir. 2017)
                 (finding that “doctors are best suited to evaluate each patient and determine whether
                 a treatment is ‘reasonable and necessary for [that] individual patient’’”).




                                                   2
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 3 of 19 Pageid#: 147




         Having abandoned his meritless whistleblower claims based on purportedly anomalous

  breast imaging statistics, Dr. Oldham now purports to assert federal and state retaliation claims

  (Counts 1 and 2) and a breach of contract claim (Count 3) against Centra despite not engaging in

  protected activity, not having an employment relationship with Centra, and not being a party to or

  intended third party beneficiary of the contract between Centra and Lynchburg Hematology

  Oncology Clinic (“LHOC”). See AC at ¶¶ 31, 79, Ex. 1.

         Dr. Oldham’s federal and state retaliation claims (Counts 1 and 2) fail because he has not

  plausibly alleged that: (1) he engaged in protected activity, (2) Centra knew about the activity, or

  (3) Centra took adverse employment action against him as a result. Dr. Oldham’s allegations do

  not establish that he engaged in protected activity, much less that anyone at Centra knew that he

  was fall well short of the applicable pleading requirements.

         Dr. Oldham’s sole assertion of protected activity is that, during the course of a single

  isolated conversation with LHOC’s Direct of Practice Operations Katie Kirby (“Ms. Kirby”) on

  November 23, 2017, he allegedly told Ms. Kirby “that Centra was continuing a pattern of over-

  utilization and refusing to implement clinical pathways or effective case management procedures”

  and that he was preparing unspecified “complaints” which he hoped “would lead to the

  replacement of Mr. Tibbs, Mr. Baker, and Ms. Riggins.” AC at ¶ 85.

         By his own admission, Dr. Oldham merely claims to have expressed a generalized opinion

  regarding “cost savings” and treatment patterns and referenced preparing unspecified “complaints”

  on November 23, 2017. Id. Dr. Oldham never communicated or reported what he believed to be

  “concerns about Centra’s illegal billing activities” until he sent “a December 5, 2017 email to the

  chair of the Centra Board of Directors, Walker Syndor” over a week after he was banned “from

  setting foot at any Centra facilities” on November 28, 2017. Id. at ¶¶ 85-88. Ironically, it was Dr.




                                                   3
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 4 of 19 Pageid#: 148




  Oldham who sent his December 5, 2017 email in retaliation for having been asked to leave Centra

  premises due to his threatening and inappropriate behavior. Id.

         In any event, even setting aside the fact that he was the retaliator, Dr. Oldham’s generalized

  opinion regarding “cost savings” and treatment patterns, his unspecified “complaints” and his

  apparent desire to replace Centra executives fall well short of “protected conduct” that could give

  rise to a federal or state retaliation claim. Id. At most, they amount to oblique and generalized

  expressions of frustration and dissatisfaction with Centra which cannot support a retaliation claim.

         Dr. Oldham’s breach of contract claim (Count 3) likewise fails because he is neither a party

  to nor an intended beneficiary of and has no rights under the Professional Services Agreement

  (“PSA”) between Centra and LHOC. See AC at ¶¶ 31, Ex. 1. The language of the PSA and

  applicable Virginia law confirms this. Dr. Oldham saying otherwise does not make it so.

         As a result, just like his meritless whistleblower claims that were deemed unfit for

  Government intervention (Doc. 9 & 10) and ripe for abandonment (Doc. 19), Dr. Oldham’s

  remaining claims asserted in his AC fail as a matter of law and should be dismissed with prejudice.

  II.    RELEVANT FACTUAL ALLEGATIONS

         A.      Dr. Oldham Relies on Purportedly Anomalous Breast Imaging Statistics.

         Dr. Oldham is unable to point to any specific instances of wrongdoing, fraud, or false

  claims submitted to the Government by Centra. Instead, he alleges fraud based on purportedly

  anomalous breast imaging statistics. See, e.g., AC at ¶ 58 (“The national average for the use of

  breast MRI after cancer diagnosis is one in three. Centra’s was 74% in 2016.”). This is clearly

  insufficient to show objective falsity in a medical necessity case. See supra p. 2 (collecting cases).

         The apparent basis for Dr. Oldham’s now abandoned FCA violations is that Centra’s rate

  of ordering MRIs after cancer diagnoses surpassed the national rate and generally over-utilized




                                                    4
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 5 of 19 Pageid#: 149




  breast ultrasound testing for women with dense breasts. AC at ¶¶ 40-63. Given that Dr. Oldham’s

  allegations are devoid of specifics, it is unsurprising and appropriate that the United States and the

  Commonwealth of Virginia both declined to intervene (Doc. 9 & 10) and Dr. Oldham abandoned

  his claims (Doc. 19). Dr. Oldham’s allegations simply cannot support claims that Centra has

  engaged in fraud or other wrongdoing. At most, they could be construed to suggest that Centra’s

  MRI imaging of breast cancer patients surpassed national averages and that Dr. Oldham disagreed

  with the internal processes used by Centra to diagnose and treat breast cancer. Again, federal courts

  routinely reject FCA claims based on differences of opinion between physicians because the FCA

  should not become a “federal malpractice statute” used to question health care providers’

  judgment. See supra p. 2 (collecting cases).

         B.      Dr. Oldham Leads Meetings and Centra Implements His Suggestions.

         From 2015 to 2017, Dr. Oldham organized, led and participated in regular meetings and

  discussions regarding Centra’s practices concerning breast cancer diagnoses and treatment. Dr.

  Oldham made suggestions and Centra implemented certain of them. AC at ¶¶ 65, 67, 71.

         C.      Dr. Oldham Engages in Threatening and Inappropriate Behavior.

         Dr. Oldham concedes that he engaged in inappropriate behavior. “In August 2017, Carol

  Riggins filed a complaint against Dr. Oldham for disruptive behavior with Centra Human

  Resources.” AC at ¶ 79 Dr. Oldham acknowledges that “he had made unkind remarks about

  Riggins” and that Centra reprimanded him for it. AC at ¶ 80. Dr. Oldham received a formal “letter

  of reprimand” from the Centra Medical Staff Executive Committee (“MEC”) for his threatening

  and inappropriate behavior and did not even bother to respond. AC at ¶¶ 79-82.




                                                    5
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 6 of 19 Pageid#: 150




         D.      Dr. Oldham Converses with Ms. Kirby on November 23, 2017.

         Dr. Oldham’s sole assertion of protected activity is that, during the course of a single

  isolated conversation on November 23, 2017, he allegedly told Ms. Kirby “that Centra was

  continuing a pattern of over-utilization and refusing to implement clinical pathways or effective

  case management procedures” and that he was preparing unspecified “complaints” which he hoped

  “would lead to the replacement of Mr. Tibbs, Mr. Baker, and Ms. Riggins.” AC at ¶¶ 84-85.

         By his own admission, Dr. Oldham merely claims to have expressed a generalized opinion

  regarding “cost savings” and treatment patterns and referenced preparing unspecified “complaints”

  on November 23, 2017. Id. Dr. Oldham never communicated or reported what he believed to be

  “concerns about Centra’s illegal billing activities” until he sent “a December 5, 2017 email to the

  chair of the Centra Board of Directors, Walker Syndor” over a week after he was banned “from

  setting foot at any Centra facilities” on November 28, 2017. Id. at ¶¶ 85-88. Ironically, it was Dr.

  Oldham who sent his December 5, 2017 email in retaliation for having been asked to leave Centra

  premises due to his threatening and inappropriate behavior. Id.

         E.      Dr. Oldham is Not a Party to the PSA or a Third-Party Beneficiary.

         Oldham worked with LHOC before LHOC merged with Centra in 2014, prior to the PSA.

  AC at ¶ 25. He claims he was a physician contractor “with Centra” after the 2014 merger but he

  does not allege or identify that he ever had a contract with Centra. AC at ¶ 25; Count 3.       Dr.

  Oldham served as medical director of LHOC (not Centra) from the 2014 merger until June 2017.

  AC at ¶ 29; Count 3. He admits that he “gave up Medical Director duties, except those specifically

  related to the Oncology Care Model.” AC at ¶ 78 (emphasis added). Dr. Oldham was the President

  of LHOC and on May 30, 2017, he signed the PSA in that capacity binding LHOC. AC at Ex. 1.




                                                   6
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 7 of 19 Pageid#: 151




         During August 2017, Dr. Oldham became aware that Ms. Riggins had filed a complaint

  against him “for disruptive behavior.” Dr. Oldham received a formal “letter of reprimand” for his

  threatening and inappropriate behavior but did not avail himself of the “grievance procedure”

  described in Section 8 of the PSA. AC at ¶¶ 79-82. On November 28, 2017, Centra “banned [him]

  from setting foot at any Centra facilities” due to his “threatening behavior.” Id. at ¶ 86.

         Dr. Oldham claims that Centra is liable to him for its violation of Section 8 of the PSA.

  AC at Count 3 ¶¶ VIII-IX. He alleges that Section 8 authorized Centra to “terminate a physician”

  under certain circumstances. Id. at Count 3 ¶¶ VIII, IX. He alleges that Section 8 of the PSA

  authorized Centra to “remove physicians” from serving as medical director or providing clinical

  services, or to terminate the PSA itself. Id. at ¶ 30; Count 3. He alleges that Centra’s liability

  flows to him as a beneficiary of the PSA. Compl. Count 3 ¶¶ VIII, IX. He does not allege and

  cannot show that he is an intended third party beneficiary of the PSA.

         In Section 18 of the PSA, LHOC and Centra expressly identified and stipulated the

  beneficiaries not to include Dr. Oldham:




                                                    7
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 8 of 19 Pageid#: 152




  III.    ARGUMENTS AND AUTHORITIES

          A.      Standards Governing Centra’s Motion to Dismiss.

          Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal when a

  plaintiff “fail[s] to state a claim upon which relief can be granted.” A complaint must be dismissed

  if it fails to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          “Factual allegations must be enough to raise a right to relief above the speculative level.”

  Id. While the allegations contained in a plaintiff’s complaint must be viewed in the light most

  favorable to the plaintiff, courts need not credit conclusory legal terms and allegations that are not

  reasonably supported by factual allegations. Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009);

  Taubman Realty Group Ltd. P’ship v. Mineta, 320 F.3d 475, 479 (4th Cir. 2003). Thus, it is

  appropriate for courts to “disregard any arguments or conclusions of law masquerading as facts,”

  and refuse to “accept … unwarranted deductions of fact, or unreasonable inferences.” United

  States v. Rosen, 487 F. Supp. 2d 721, 724 n.4 (E.D. Va. 2007).

          Similarly, courts should not accept “conclusory factual allegations devoid of any reference

  to actual events.” Switzer v. Thomas, 2013 WL 693090, at *2 (W.D. Va. 2013) (citing United Black

  Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979)); see also Veney v. Wyche, 293 F.3d 726,

  730 (4th Cir. 2002).

          Dr. Oldham has failed to satisfy the pleading standard because: (1) his retaliation claims

  constitute nothing more than the “unadorned, the-defendant-unlawfully-harmed-me accusation”

  (AC at Counts I & II); and (2) his legal conclusion that he “was a beneficiary of the PSA” (AC at

  Count III VIII) is baseless and should be disregarded. Ashcroft, 556 U.S. at 678 (2009) (citing

  Twombly, 550 U.S. 544, 555).




                                                     8
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 9 of 19 Pageid#: 153




          B.      Dr. Oldham’s FCA and VFATA Retaliation Claims Fail as a Matter of Law.

          In Counts 1 and 2 of the AC, Dr. Oldham asserts claims of retaliation under the FCA and

  VFATA. AC at Counts 1 and 2. In making these allegations, Dr. Oldham fails to provide sufficient

  factual information that – even if taken as true – state a claim for relief that is plausible on its face,

  necessitating dismissal of these allegations.

          To state a retaliation claim under 31 U.S.C. §3730(h), Dr. Oldham must allege facts which

  support a reasonable inference that: (1) he engaged in a protected activity; (2) Centra knew of the

  protected activity; and (3) that Centra took action against him in response. United States ex rel.

  Grant. v. U.S. Airlines Inc., 912 F. 3d 190, 200 (2018). Section 3730(h) establishes “two kinds of

  protected activities . . . that which supports an FCA action against the employer alleging fraud on

  the government (whether brought by the government itself or in a qui tam suit on the government’s

  behalf), and that which is part of an effort to stop an FCA violation.” Carlson v. DynCorp Int’l.,

  657 Fed. Appx. 168, 170 (4th Cir. 2016).

          Similarly, to establish a retaliation claim under Va. Code § 8.01-216.8, “a plaintiff must

  plausibly allege that: (1) he engaged in a protected activity; (2) the employer knew about the

  activity; and (3) the employer retaliated against him in response.” Atchariyakornchai v. Frederick

  Cty. Sanitation Auth., 2018 WL 4714859, *3 (W.D.Va. 2018), (citing Carlson, 657 F. Appx. at

  170). Again, “two types of actions to be protected: if the act (1) is taken in furtherance of an action

  under the [VFATA], or (2) represents other efforts to stop one or more [VFATA] violations. Id.

  (citing Chapins v. Nw. Cmty. Servs. Bd., 243 F. Supp. 3d 739, 745 (4th Cir. 2017)).

          Dr. Oldham’s federal and state retaliation claims fail because he has not plausibly alleged

  that: (1) he engaged in protected activity, (2) Centra knew about the activity, and (3) Centra took

  adverse employment action against him as a result.




                                                      9
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 10 of 19 Pageid#: 154




                 1.      Dr. Oldham fails to sufficiently allege he engaged in protected activity.

         Dr. Oldham’s sole assertion of protected activity is that, during the course of a single

  isolated conversation on November 23, 2017, he allegedly told Ms. Kirby “that Centra was

  continuing a pattern of over-utilization and refusing to implement clinical pathways or effective

  case management procedures” and that he was preparing unspecified “complaints” which he hoped

  “would lead to the replacement of Mr. Tibbs, Mr. Baker, and Ms. Riggins.” AC at ¶ 85.

         By his own admission, Dr. Oldham merely claims to have expressed a generalized opinion

  regarding “cost savings” and treatment patterns and referenced preparing unspecified “complaints”

  on November 23, 2017. Id. Dr. Oldham never communicated or reported what he believed to be

  “concerns about Centra’s illegal billing activities” until he sent “a December 5, 2017 email to the

  chair of the Centra Board of Directors, Walker Syndor” over a week after he was banned “from

  setting foot at any Centra facilities” on November 28, 2017. Id. at ¶¶ 85-88.

         Dr. Oldham fails to plead the first element of his retaliation claim because his single

  comment to Ms. Kirby is not protected activity. To constitute protected activity, an act must be

  motivated by an objectively reasonable belief that the employer is violating or will soon violate

  the FCA, that the relator took action to stop the FCA violations and must have a nexus to an FCA

  violation. U.S. Airlines Inc., 912 F. 3d at 201-202. “While conversations with employers that

  raise specific objections to fraud constitute protected activity, voicing only general complaints or

  concerns does not.” United States ex rel. Branscome v. Blue Ridge Home Health Services, Inc.,

  2918 WL 1309734 (W.D. Va. 2018)(citing United States ex rel. Owens v. First Kuwaiti Gen.

  Trading & Contracting Co., 612 F. 3d 724, 735 (4th Cir. 2010) and Luckey v. Baxter Healthcare

  Corp., 183 F.3d 730, 733 (7th Cir 1999)).




                                                  10
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 11 of 19 Pageid#: 155




         Dr. Oldham’s single comment to Ms. Kirby on November 23, 2017 is precisely the type of

  general comment that is not aimed to stop violations of the FCA. Virginia federal courts have

  repeatedly rejected claims of retaliation for failure to allege protected activity in regards to

  statements that come far closer that Dr. Oldham’s to alleging fraud. See, e.g., Branscome, 2918

  WL 1309734 and Scates v Shenandoah Memorial Hosp, 2015 WL 6143457, *5 (W.D. Va 2015);

  see also United States ex rel. Rector v. Bon Secours Richmond Health Corp., 2014 WL 1493568,

  at *13 (E.D. Va. 2014) (dismissing claim where alleged protected activity was complaint of

  “shoddy or suspicious business practices and possible Medicare and Medicaid violations.).

         In Branscome, 2018 WL 1309734, *5-6, the plaintiff specifically referenced medical

  billing practices and provided specific instances regarding time spent with patients and services

  not being performed. Nevertheless, Judge Dillon still dismissed the FCA retaliation claim because

  “[n]otably absent from these descriptions are any report by Branscome of fraud or billing problems

  of any kind.” Id. Conclusory and generalized allegations of dissatisfaction of patient treatment—

  or in Dr. Oldham’s case frustration with management—is not protected activity. Id.

         In Scates v Shenandoah Memorial Hosp, 2015 WL 6143457, *5 (W.D. Va 2015), the

  employee “expressed the inconsistencies between SMH’s ultrasound billing practices and the CPT

  codes and inquired whether the billing code SMH was using to report ultrasounds was consistent

  with the number of ultrasounds they were actually performing.” In dismissing the FCA retaliation

  claim, Judge Urbanski explained that “even under a broad interpretation of § 3730 (h), an internal

  report must raise some objective prospect than an employer is engaging in activities that would

  constitute a plausible violation of the FCA. Id. at *6. It is not sufficient for an employee to offer

  oblique complaints couched in terms of concerns or suggestions.” Id.




                                                   11
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 12 of 19 Pageid#: 156




         Complaints that are sufficient to survive Rule 12(b)(6) motions allege “specific illegal,

  fraudulent conduct against the government”. Grant, 912 F.3d at 202. In Grant, the relator alleged

  specific conduct regarding coercion to not report problematic airplanes and direction to have

  problems disappear by having projects improperly signed off. Id.

         The Amended Complaint lacks any allegation that could plausibly show an effort on the

  part of Dr. Oldham to report or investigate fraud or other wrongful behavior. He complained about

  his superiors, hospital administrators and employees – admittedly without justification at times -

  but never to reveal, investigate or suggest fraud on the part of Centra. Dr. Oldham’s generalized

  opinion regarding “cost savings” and treatment patterns and his unspecified “complaints” are not

  actions taken in furtherance of an FCA or VFATA suit nor do they constitute part of an effort to

  stop an FCA or VFATA violation. Id.

         Dr. Oldham did not have an objectively reasonable belief that Centra was committing fraud

  against the Government. See, e.g., Glynn v. EDO Corp., 710 E3d 209, 216 (4th Cir. 2013) (“we

  hold Glynn's purported investigation activities did not raise a distinct possibility of a viable FCA

  action and are not protected”); Mann v. Heckler & Koch Defense, Inc., 630 F.3d 338 (4th Cir.

  2010) (although Mann may have believed that the defendant's bid was fraudulent, his belief was

  not an objectively reasonable one). Centra’s clear innocence negates any reasonable basis for a

  fraud allegation. There was not even a “distinct possibility” of a viable FCA action. See O'Hara

  v. NIKA Techs., Inc., 878 F.3d 470 (4th Cir. 2017); United States ex rel. Lacy v. New Horizons,

  Inc., 2008 WL 4415648 (W.D. Okla. Sept. 25, 2008) (finding that alleged violation of regulations

  concerning patient care and safety were insufficient evidence of protected activity because they

  were violations of conditions of participation), aff'd, 348 F. App'x 421 (10th Cir. 2009).




                                                  12
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 13 of 19 Pageid#: 157




          Moreover, even if Dr. Oldham had a objectively reasonable belief that Centra was

  committing fraud against the Government (which he did not), his actions still could not be

  understood as acts in furtherance of a whistleblower claim. See United States ex rel. Luckey v.

  Baxter Healthcare Corp., 183 F. 3d 730, 733 (7th Cir. 1999) (debates within a company about

  “optimal testing protocols cannot be equated to knowledge of litigation. . . . An employer is entitled

  to treat a suggestion for improvement as what it purports to be rather than as a precursor to

  litigation. . . . Saber rattling is not protected conduct. Only investigation, testimony, and litigation

  are protected.”).

          Generic allegations of fraud or misconduct with no link to fraud against the federal

  government are insufficient. See McKenzie v. BellSouth Telecommunications, Inc., 219 F.3d 508,

  515-16 (6th Cir. 2000) (plaintiff making internal reports, refusing to participate in the falsification

  of documents, and circulating an article describing a state investigation of alleged consumer and

  public utility fraud did not create a sufficient nexus to a qui tam complaint alleging fraud on the

  federal government and were not actions in furtherance of a qui tam suit under the FCA);

  Blackburn v. HQM of Riverview Healthcare Ctr., 2010 WL 5393848 (W.D. Ky. Dec. 22, 2010)

  (employee's investigation of employer's noncompliance with federal or state regulations is

  insufficient to support a whistleblower claim); United States ex rel. Lacy v. New Horizons, Inc.,

  348 F. App'x 421 (10th Cir. 2009) (plaintiff's contention that she was fired for reporting violations

  of patient care and safety regulations to state agency did not satisfy "in furtherance of an action"

  requirement); Robertson v. Bell Helicopter, Inc., 32 F.3d 948, 951-752 (5th Cir. 1994) (holding

  that internal reporting of concerns about charges to the government by a contractor employee is

  not "protected activity" under the FCA where the employee never used the terms "illegal,"

  "unlawful," or "qui tam action").




                                                    13
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 14 of 19 Pageid#: 158




                  2.      Dr. Oldham fails to sufficiently allege anyone at Centra knew that he
                          acted in furtherance of a protected activity.

          Dr. Oldham also fails to plead the second element of his retaliation claim, which requires

  him to establish that Centra knew that his acts were taken in furtherance of an FCA or VFATA

  suit or that his acts were taken as part of an effort to stop an ongoing FCA or VFATA violation.

  At most, Dr. Oldham alleges the possibility of future internal complaints by asserting that he

  expressed a generalized opinion regarding “cost savings” and treatment patterns and referenced

  preparing unspecified “complaints” to Ms. Kirby on November 23, 2017. AC at ¶ 85. Even if his

  allegations are accepted as true, raising such generalized opinions and the possibility of future

  unspecified complaints is not sufficient to put Centra on notice for the purposes of 31 U.S.C. §

  3730(h) or Va. Code § 8.01-216.8 as they do not constitute acts in furtherance of an FCA or

  VFATA suit nor do they constitute “efforts to stop” an FCA or VFATA violation. See

  Atchariyakornchai, 2018 U.S. Dist. LEXIS 168897, *9-10 (dismissing plaintiff’s retaliation claims

  where plaintiff did no more than inform his supervisor of a lack of required water testing and

  alleged that falsification of testing-related documents aided in avoiding fines from a government

  oversight agency). It is an unreasonable and conclusory assertion, unsupported by further

  allegations, that Dr. Oldham would somehow put the Centra organization on notice for purposes

  of FCA and VFATA retaliation claims by simply expressing a generalized opinion and referencing

  the possibility of a future unspecified complaint.

          Dr. Oldham must show that Centra knew he engaged in conduct that might lead to an FCA

  investigation. Courts evaluate notice from the employer’s perspective and “turns on whether the

  employer . . . is on notice that litigation is a reasonable possibility.” U.S. ex rel. Parks v Alpharma,

  Inc., 493 Fed. Appx. 380, 389 (4th Cir. 2012) (plaintiff failed to show defendant “would have

  reasonably believed she was contemplating or acting in furtherance of an FCA action.”). “Merely



                                                    14
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 15 of 19 Pageid#: 159




  grumbling to the employer about job dissatisfaction or regulatory violations” satisfies neither the

  protected activity or notice requirements. U.S. ex rel. Yesudian v. Howard Univ., 153 F. 3d 731,

  743 (D.C. Cir. 1998).

          Scates and Branscome are once again instructive. In Scates, Judge Urbanski observed that

  the plaintiff “alleges no facts to show that she mentioned her belief that [defendant] might be

  committing fraud, nor that anything illegal was taking place.” 2015 WL 6143457, *7. “The Court

  cannot read in to the amended complaint facts that are not there. . . Based on these facts, [plaintiff]

  fails to state a plausible claim that [defendant] had notice.” Id. at *8. In Branscome, Judge Dillon

  held that a generalized allegation about going to Court was likewise insufficient to put the

  defendant on notice. 2018 WL 1309734, *6. Similarly, Dr. Oldham merely claims to have

  expressed a generalized opinion regarding “cost savings” and treatment patterns and referenced

  possible future unspecified “complaints” to an unknown audience. AC at ¶ 85. This is clearly

  insufficient.

          Because Dr. Oldham offers no facts sufficient to support the “notice” prong of the test for

  establishing a retaliation claim under either 31 U.S.C. § 3730(h) or Va. Code § 8.01-216.8, his

  retaliation claims should be dismissed.

                  3.      Dr. Oldham fails to sufficiently allege that he as retaliated against
                          because of acts taken in furtherance of a protected activity.

          Dr. Oldham also fails to plead the third element of is retaliation claim, which requires him

  to establish that he was “retaliated against” because of the acts he took in furtherance of an FCA

  or VFATA lawsuit or as part of an effort to stop violations of the FCA. See Zahodnick, 135 F.3d

  at 914; Branscome, 2018 WL 1309734, *6. Dr. Oldham’s retaliation claims fail to meet this basic

  requirement.




                                                    15
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 16 of 19 Pageid#: 160




         Dr. Oldham addresses the alleged retaliation in only conclusory and cursory terms, stating

  that he was banned “from setting foot at any Centra facilities” on November 28, 2017. AC at ¶¶

  85-88. The essential allegation of a connection between protected acts and retaliation in response

  to protected acts does not exist in the AC. In fact, the AC confirms exactly the opposite.

         By his own admission, Dr. Oldham merely claims to have expressed a generalized opinion

  regarding “cost savings” and treatment patterns and referenced preparing unspecified “complaints”

  on November 23, 2017. AC at ¶ 85. Dr. Oldham never communicated or reported what he believed

  to be “concerns about Centra’s illegal billing activities” until he sent “a December 5, 2017 email

  to the chair of the Centra Board of Directors, Walker Syndor” over a week after he was banned

  “from setting foot at any Centra facilities” on November 28, 2017. Id. at ¶¶ 85-88. Ironically, it

  was Dr. Oldham who sent his December 5, 2017 email in retaliation for having been asked to leave

  Centra premises due to his threatening and inappropriate behavior. Id.

          Dr. Oldham’s empty assertions fail to meet the pleading requirements. Because there are

  no factual averments that causally link Dr. Oldham’s alleged protected activities with any alleged

  adverse employment taken against him, his retaliation claims should be dismissed.

         Finally, Dr. Oldham’s retaliation claims fail because he has failed to allege a discriminatory

  act that affected the terms and conditions of his employment. Retaliation claims have no

  application where the defendant has no personal employment relationship with the plaintiff. See

  El-Kahlil v. Tedeschi, 2019 WL 2325610 (E.D. Mich. May 31, 2019) (dismissing retaliation claim

  based on finding no employment-like relationship between plaintiff and his podiatrist colleagues

  at Detroit medical center); United States ex rel. Lord v. NAPA Mgmt. Servs. Corp., 2017 WL

  2653164 (M.D. Pa. June 20, 2017) (dismissing retaliation allegations against defendant with whom

  relator had no employment-like relationship).




                                                  16
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 17 of 19 Pageid#: 161




         C.      Dr. Oldham’s Breach of Contract Claims Fail as a Matter of Law.

         In Count 3, Dr. Oldham asserts a breach of contract claim. Dr. Oldham’s breach of contract

  claim fails because he is neither a party to nor an intended beneficiary of and has no rights under

  the PSA between Centra and LHOC. See AC at ¶¶ 31, Ex. 1. The language of the PSA and

  applicable Virginia law confirms this. Dr. Oldham saying otherwise does not make it so.

                 1.      Dr. Oldham fails to allege he is a third party beneficiary of the PSA.

         The Virginia Code provides:

         [I]f a covenant or promise be made for the benefit, in whole or in part, of a person
         with whom it is not made, or with whom it is made jointly with others, such person,
         whether named in the instrument or not, may maintain in his own name any action
         thereon which he might maintain in case it had been made with him only and the
         consideration had moved from him to the party making such covenant or promise.

  Va. Code § 55–22

         Case law interpreting Va. Code § 55–22 is equally clear: a non-party who might benefit

  from a contract between others may not, solely because of that, hold them liable for their breach

  of the contract. Cf. Copenhaver v. Rogers, 238 Va. 361, 368-9, 384 S.E.2d 593, 597 (1989); Food

  Lion, Inc. v. S.L. Nusbaum Ins. Agency, Inc., 202 F.3d 223, 230 (4th Cir. 2000) (benefit to the third

  party must be the “one overriding intent”). There is a “critical difference” between merely being

  a person or entity that will benefit from an agreement between other parties, and the very different

  situation in which a contract is entered into with the express purpose of conferring a benefit on a

  third party. Envtl. Staffing Acquisition Corp. v. B & R Const. Mgmt., Inc., 725 S.E.2d 550, 555

  (Va. 2012).

         A non-party can sue for breach only when the breached condition was “placed in the

  contract for his direct benefit”; an incidental beneficiary has no right against the promisor or the

  promisee. Cf. Envtl. Staffing Acquisition Corp., 725 S.E.2d at 555. A contract provision can benefit

  a third party, and a breach of it by a party might hurt a third party, but the dispositive question as


                                                   17
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 18 of 19 Pageid#: 162




  to whether liability to the third party will attach to a party is whether the third party is an intended

  beneficiary. Cf. Envtl. Staffing Acquisition Corp., 725 S.E.2d at 553; Bay Point Condominium

  Ass’n v. RML Corp., 54 Va. Cir. 422 (Norfolk 2001).

          It must be alleged and shown that the plaintiffs were clearly intended as beneficiaries of

  the principal contract”. Copenhaver v. Rogers, 384 S.E.2d 593, 595 (Va. 1989) (sustaining

  defendant’s demurrer). A third person cannot maintain an action merely because that person would

  receive some benefit from its performance or because they are injured by a breach of the contract.

  Bay Point Condo, 54 Va. Cir. at 422. Dr. Oldham does not and cannot allege, as he must to hold

  Centra liable to him under its PSA with LHOC, that Centra and LHOC clearly intended him as a

  third-party beneficiary of the PSA—that the “overriding intent” of the PSA was to benefit him.

  Therefore, he fails to state a claim that Centra is liable to him for the alleged breach of the PSA.

  IV.     CONCLUSION

          For the foregoing reasons, Centra respectfully requests that the Court dismiss Dr. Oldham’s

  Amended Complaint (Doc. 19) with prejudice.

  Dated: October 8, 2020                         Respectfully submitted,
                                                 CENTRA HEALTH, INC.
                                             By: /s/ Joshua F. P. Long
                                                            Of Counsel
  Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
  J. Benjamin Rottenborn (VSB No. 84796)
  Joshua F. P. Long, Esq. (VSB No. 65684)
  Joshua R. Treece, Esq. (VSB No. 79149)
  J. Walton Milam III, Esq. (VSB No. 89406)
  WOODS ROGERS PLC
  P. O. Box 14125
  Roanoke, VA 24038-4125
  Phone: (540) 983-7600
  Fax: (540) 983-7711
  eperrow@woodsrogers.com
  brottenborn@woodsrogers.com
  jlong@woodsrogers.com
  jtreece@woodsrogers.com


                                                    18
Case 6:18-cv-00088-NKM-RSB Document 29 Filed 10/08/20 Page 19 of 19 Pageid#: 163




  wmilam@woodsrogers.com

  Counsel for Defendant Centra Health, Inc.

                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 8, 2020, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notice to all counsel of record.


                                                /s/ Joshua F. P. Long




                                                   19
